                                                Thomas E. Meacham, Attorney at La
                                                9500 Prospect Driv
                                                Anchorage, Alaska 9950
                                                Tel: 907-346-1077
                                                Email: tmeacham@gci.ne

                                                Attorney for Proposed Intervenor-Defendan
                                                Matanuska Telephone Association, Inc

                                                                                                                   IN THE UNITED STATES DISTRICT COURT
                                                                                                                     FOR THE DISTRICT OF ALASK

                                                ALASKA RAILROAD CORPORATION,

                                                                                                         Plaintiff

                                                                                                         vs

                                                FLYING CROWN SUBDIVISION
                                                ADDITION NO. 1 AND ADDITION
                                                NO. 2 PROPERTY OWNERS
                                                ASSOCIATION,

                                                                                                         Defendant,

                                                                                                         an

                                                ALASKA PIPELINE COMPANY,
                                                and ENSTAR NATURAL GAS                                                                                               )   Case No. 3:20-cv-00232-JM
                                                COMPANY, a division of SEMCO
                                                Energy, Inc.
                                                                                                                                                                     )
                                                                                             [Proposed
                                                                                             Intervenor-Defendants,

                                                                                                         and

                                                MOTION TO INTERVENE: [PROPOSED] INTERVENOR
                                                DEFENDANT MATANUSKA TELEPHONE ASSN., INC
                                                Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                                                                                                                                 Page 1 of 7
 						
           						
                     						
                               					
                                        					
                                                    				
                                                            

                                                                e

                                                                     .	
                                                                      d			
                                                                             ]		
                                                                                   7

                                                                                        t

                                                                                              ,	
                                                                                                    		
                                                                                                         A

                                                                                                              w

                                                                                                                   .

                                                                                                                        )

                                                                                                                        )

                                                                                                                        )

                                                                                                                         )

                                                                                                                             )

                                                                                                                             )

                                                                                                                              )

                                                                                                                              )

                                                                                                                                  t

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                  )

                                                                                                                                       )

                                                                                                                                             

                                                                                                                                                 .

                                                                                                                                                      K

                                                                                                                                                           -

                                                                                                                                                                 

                                                                                                                                                                                     K

           MATANUSKA TELPHONE
           ASSOCIATION, INC.,

                                [Proposed]                                        )
                                Intervenor-Defendant.

                         MOTION OF MATANUSKA TELEPHONE ASSOCIATION, INC
                                                T
                       INTERVENE AS A DEFENDANT IN THE ABOVE-CAPTIONED CAS

                       Matanuska Telephone Association, Inc. including its wholly-owned subsidiaries

           MTA Communications, LLC, and MTA Fiber Holdings, LLC (collectively, "intervenor-

           defendant MTA") seeks permission of the Court to intervene as a defendant in this action,

           pursuant to Federal Rule of Civil Procedure 24. The proposed intervenor-defendant is an

           Alaskan non-pro t, member-owned corporation providing telephone and related

           telecommunications services, and is organized and operating under Alaska Statutes

           10.15.005 et seq., the Alaska Cooperative Corporations Act, and its predecessor Acts

                       Proposed intervenor-defendant MTA has a signi cant and direct interest in the

           central legal issue in this litigation, i. e.,                             whether the Alaska Railroad Corporation

           (“ARRC") owns, as it claims, an "exclusive-use" easement for railroad purposes, arising

           from the Alaska Railroad Transfer Act of 1982 ("ARTA")1 and its predecessor Act, the




           1   45 U.S.C. §1201, et seq.
           MOTION TO INTERVENE: [PROPOSED] INTERVENOR
           DEFENDANT MATANUSKA TELEPHONE ASSN., INC
           Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                                                Page 2 of 7
 		
      O

                  fi
                          			
                                               )

                                                )

                                                )

                                                )

                                                    )

                                                          

                                                              .

                                                                   K

                                                                        -

                                                                             fi
                                                                                               .

                                                                                                    E

                                                                                                           .

1914 federal right-of-way Act (the “1914 Easement Act").2 The 1914 Easement Act was

for the stated purpose of reserving, on federal lands, an easement for "railroad, telephone

and telegraph'' uses. Under the same claim of an exclusive-use property right for railroad

purposes that ARRC asserts in the present quiet-title action, the Railroad has attempted to

assess and collect annual rents from MTA for telephone lines and equipment located

within the 1914 Easement that belie the stated multiple-purpose uses of that easement

        MTA has had facilities and equipment located within the exterior boundaries of the

Railroad easement virtually since MTA's founding in 1953. Some of these lines and

facilities are overhead (aerial), while many are installed underground, within the 1914

Easement. Some of these facilities cross the 1914 Easement, while others lie within the

the 1914 Easement and run parallel with it. Prior to ARTA, the established practice of

MTA was to receive from the federal Railroad, at a reasonable annual charge, a "blanket"

20-year permit for all of MTA's facilities that were co-located, under the 1914 Act's

easement reservation, within the exterior boundaries of the overall 1914 Easement. The

annual charge for the federal Railroad's blanket permit was in the range of $12.00 per

year, plus an initial $50.00 fee. See Declaration of MTA's Vice-President of Engineering

and Operations Eric Anderson and Exhibits, attached hereto.


2Section 1 of the Act of March 12, 1914 (codi ed at 43 U.S.C. §§ 975c and 975d); 38
Stat. 305, repealed by ARTA, Pub. L. 97-468, Title VI, § 615(a)(1)
MOTION TO INTERVENE: [PROPOSED] INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                             Page 3 of 7
                                      fi
                                           .

                                                K

                                                     -

                                                           

                                                                        .

        After the passage of ARTA and the later expiration of the federal 20-year permit,

ARRC has refused to continue the federal Railroad's practice of issuing a multi-year

blanket co-location and coordination permit to MTA, at a reasonable permit fee and

annual charge.               Instead, asserting its claimed "exclusive-use" easement for railroad

purposes under the 1914 Act and ARTA, ARRC has sought to assess annual co-location

rntals against MTA on a facility-by-facility basis, for annual rents re ecting nearly fair-

market fee values, and consistent with ARRC's own interpretation of the 1914 easement

as existing for its exclusive use.

        The last blanket permit issued to MTA by the federal Railroad expired in 2002.

This permit has been extended for varying periods while MTA and ARRC remain at

loggerheads regarding ARRC's claim of right tonow treat MTA as essentially a

“purchaser" of utility co-location rights from ARRC, or as its year-to-year "tenant" at

open-market land rental rates

        MTA has resisted ARRC's claims to greatly-increased annual permit fees that

ARRC is calculating based on (1) the total number of MTA's telephone-line crossings of

the 1914 Easement; and (2) the total linear footage of MTA's telephone lines that lie

within the exterior boundaries of the 1914 Easement. At the annual rental rates insisted

upon by ARRC, MTA's current annual permit fee for 114 crossings of the 1914


MOTION TO INTERVENE: [PROPOSED] INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                   Page 4 of 7
                   .

                         

                                           .

                                                K

                                                     -

                                                                 fl
Easement, at $500.00 per crossing, would be $ 57,000.00. MTA's current 188,000 linear

feet of lines paralleling the railroad and within the 1914 Easement, at $1.00 per foot per

year, would be annually assessed at $188,000.00. The total annual permit assessment or

"rental" to be owed ARRC by MTA for its co-located facilities, both overhead and buried,

would be $245,000 per year. These greatly-increased annual permit fees or rentals for the

co-location of MTA's telephone facilities within the 1914 Easement would be borne by

MTA's rate-payers, most of whom are also its member-owners. See Declaration of Eric

Anderson, id., and Exhibits A through G, attached thereto

        Based on the foregoing, MTA seeks to intervene to defend against ARRC's claim

that the 1914 Easement, as transferred to it pursuant to ARTA, has been from 1914 and is

today an "exclusive-use" easement solely for ARRC's railroad purposes, notwithstanding

the 1914 easement's multiple purposes as stated in the federal legislation that created it.

MTA's participation in this litigation is necessary to defend and protect its property and

easement interests, and the             nancial interests of its member-owned cooperative

corporation. In so doing, MTA will assert its own claims against ARRC, and will provide

necessary context to properly analyze the original 1914 Easement reservation, the

purposes it was intended to serve (and has served to date), and its lawful application

following the passage of ARTA


MOTION TO INTERVENE: [PROPOSED] INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                            Page 5 of 7
                    .

                         fi
                                       .

                                            K

                                                 -

                                                      .

               Counsel for defendant Flying Crown and intervenor-defendant applicant ENSTAR

      have indicated that these entitles do not oppose MTA's intervention. It is anticipated that

      ARRC will oppose MTA's motion to intervene, as it has that of pending intervenor-

      applicant ENSTAR.3

               This motion is supported by the attached Memorandum of Law and the

      accompanying Declaration of Eric Anderson of MTA, with seven Exhibits as attachments

      to that Declaration.       Also accompanying this motion is MTA's proposed Answer in

      Intervention

               Dated at Anchorage, Alaska this 2nd day of March, 2021

                                                            ___/S/_ Thomas E. Meacham_____
                                                            Thomas E. Meacham, Attorney at La
                                                            Alaska Bar No. 711103

                                                            Attorney for proposed intervenor-defendant
                                                            Matanuska Telephone Association, Inc




      3   Docket 31, Alaska R.R. Corp.’s Opp’n to ENSTAR & Alaska Pipeline Co.’s Mot. to Intervene
      as Defs. 2, Dec. 30, 2020.


      MOTION TO INTERVENE: [PROPOSED] INTERVENOR
      DEFENDANT MATANUSKA TELEPHONE ASSN., INC
      Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                                      Page 6 of 7
.	

                                             .

                                                  K

                                                       -

                                                                    .

                                                                         2

                                                                                 _

                                                                                      w

                                                                                           .

                                                                                                 		
     Certi cate of Servic

     I hereby certify that on March 2, 2021, I led a true, correct and complete copy of the
     foregoing document with the Clerk of Court for the United States District Court, District
     of Alaska by using the CM/ECF system Participants in Case No. 3:20-cv-00232-JMK
     who are registered CM/ECF users will be served by the CM/ECF system

     Thomas E. Meacham, Attorney at La
     By: __/S/ Thomas E. Meacha




     MOTION TO INTERVENE: [PROPOSED] INTERVENOR
     DEFENDANT MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JM
                                                                                Page 7 of 7
fi
            e

                        m

                                w

                                     fi
                                            .

                                                 K

                                                      -

                                                                   .

